In a proceeding pursuant to Family Court Act article 3 to extend the appellant’s placement with the New York State Division for Youth for one year until December 31, 1995, the appeal is from an order of the Family Court, Westchester County (Braslow, J.), dated February 10, 1995, which, after a hearing, granted the application.
Ordered that the order is affirmed, without costs or disbursements.
We reject the appellant’s contention that the Family Court erred by granting an extension of his placement with the New York State Division for Youth for a period of one year. The Family Court’s finding that an extension of the appellant’s placement would protect the community and is in the appellant’s best interests is supported by a preponderance of the evidence (see, Family Ct Act § 352.2 [2]; § 350.3 [2]; Matter of Percy H., 159 AD2d 623).
We have reviewed the appellant’s remaining contentions and find them to be without merit. Thompson, J. P., Pizzuto, Santucci and Florio, JJ., concur.